       Case 2:20-cr-00634-DWL Document 63 Filed 03/16/21 Page 1 of 3



 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
 3   LISA E. JENNIS
     DAVID A. PIMSNER
 4   Assistant U.S. Attorney
     Arizona State Bar No. 007480
 5   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 6   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 7   Email: lisa.jennis@usdoj.gov
     Email: david.pimsner@usdoj.gov
 8   Attorneys for Plaintiff
 9                       IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF ARIZONA
11
     United States of America,                          CR-20-00634-PHX-DWL (MHM)
12
                             Plaintiff,
13                                                         JOINT STATUS REPORT
              vs.
14
     Jill Marie Jones,
15
                             Defendant.
16
17         The United States of America, by and through undersigned counsel, and Defendant,
18   Jill Marie Jones, through counsel Jami Johnson, respectfully submit the following Joint
19   Status Report.
20          The parties having conferred on this matter give the following joint status report:
21   On March 15, 2021, Defendant filed an unopposed Motion to Continue the April 6th trial
22   date for 60 days. There is a voluminous amount of discovery in this case, most of which
23   has been disclosed. However, due to the sensitivity of this matter there is some additional
24   disclosure remaining.
25
26
27
28
     Case 2:20-cr-00634-DWL Document 63 Filed 03/16/21 Page 2 of 3




 1
 2                  Respectfully submitted this 16th day of March, 2021.
 3
 4                                      PAUL ANTHONY MARTIN
                                        Acting United States Attorney
 5                                      District of Arizona
 6
                                        /s/ Lisa E. Jennis
 7                                      LISA E. JENNIS
                                        DAVID A. PIMSNER
 8
                                        Assistant U.S. Attorneys
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -2-
      Case 2:20-cr-00634-DWL Document 63 Filed 03/16/21 Page 3 of 3




 1                                     Certificate of Service

 2          I hereby certify that on this 16th day of March, 2021, I electronically transmitted
     the attached document to the Clerk's Office using the CM/ECF System for filing and
 3
     transmittal of a Notice of Electronic Filing to the CM/ECF registrant in this case:
 4
     Jami Johnson
 5
 6
     LEJ/th
 7   U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
